Opinion issued March 15, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00968-CV
____________

SCOTT MCLAUGHLIN, Appellant

V.

ANDREW PIEKALKIEWICZ, JOY PIEKALKIEWICZ, AND
PIEKALKIEWICZ & ASSOCIATES, Appellees



On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 2004-28974



MEMORANDUM OPINION
	The Court today considered the parties' joint motion to dismiss pursuant to
settlement, in which they request this Court to:
		(a) vacate the trial court's judgment as to Scott McLauglin only
and dismiss with prejudice the portion of the underlying lawsuit
asserting claims against Scott McLaughlin under any legal theory or in
any capacity;
		(b) dismiss the appeal as to all parties; and 
		(c) tax costs both in the trial court and on appeal to the party
incurring same, except leaving in tact the recovery of the trial court costs
against Global American Corp., Internet Sports Clubs, or Box Seat
Betting.
	The motion is granted as follows:

	The trial court's judgment is set aside as to Scott McLaughlin (1) only,
without regard to the merits; 


	The appeal is dismissed as to all parties;

	(3)	Costs in the trial court and on appeal are taxed against the party
incurring same;

	(4)	All other pending motions are overruled as moot.

	(5)	All other relief requested is denied.

 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.
1.    	Scott McLaughlin is erroneously referred to as "Scott McGlaughlin" in
the trial court's June 5, 2006 judgment.